Church, V. C.
I have considered the exceptions filed in the report of the special master in The above-entitled cause.
Exception one is that the special master failed to report certain facts which are set up in the exceptions. Ify reference to page two of the master’s report it appears that the master did consider said contract, as mentioned in this exception, and reported thereon.
The second exception is practically the same as the first exception and the same answer applies.
The third exception, that the special master failed to report that the sum of $2,526 is applicable only toward the payment of the sum of $2,635, the amount due under the stop-notice of the defendant DeMartino. B.y reference to the report of the special master, it appears that he has reported, but the report is adverse to the claims set out in this exception. I think that his report is correct.
The fourth exception is that the master has erroneously reported certain facts as set forth in this exception. I think he has reported correctly.
The fifth exception is that the master has erroneously reported as to the facts set out in this exception. I think he has reported correctly.
I shall therefore advise a decree dismissing the exceptions.